        Case 1:17-cv-00373-LJV Document 4 Filed 10/02/18 Page 1 of 1

Judgment in a Civil Case


                            United States District Court
                        WESTERN DISTRICT OF NEW YORK



     CARLOS BAYON                                       JUDGMENT IN A CIVIL CASE
                                                        CASE NUMBER: 17-CV-373
            v.


     SUNYAB et al


     ☐ Jury Verdict. This action came before the Court for a trial by jury. The
     issues have been tried and the jury has rendered its verdict.

     ☒ Decision by Court. This action came to trial or hearing before the Court.
     The issues have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED: that the action is Dismissed with prejudice

     for plaintiff’s failure to comply with [3] Order, filed on August 29, 2018.




     Date: October 2, 2018                      MARY C. LOEWENGUTH
                                                CLERK OF COURT



                                                By: s/Suzanne
                                                    Deputy Clerk
